MEMORANDUM OPINION
No. 04-06-00313-CR
Arthur SALAZAR, Jr. ,
Appellant
v.
The STATE of Texas ,
Appellee
From County Court at Law No. 7, Bexar County, Texas
Trial Court No. 922357
Honorable Monica Guerrero , Judge Presiding



PER CURIAM


Sitting: Alma L. López , Chief Justice
  Catherine Stone , Justice
  Rebecca Simmons , Justice


Delivered and Filed: July 26, 2006


DISMISSED
 In accordance with the trial court's imposition of sentence, and appellant not filing a motion for new trial, the notice of
appeal in this cause was due to be filed May 11, 2006.  Tex. R. App. P. 26.2(a)(1).  On May 17, 2006, appellant requested
leave of court to file a late notice of appeal. Appellant's request was granted and appellant was ordered to file a notice of
appeal no later than June 12, 2006.  No notice of appeal was filed.  On June 21, 2006, the court issued an order that
appellant show cause in writing by July 6, 2006 why this appeal should not be dismissed for lack of jurisdiction.  See id.;
see also Ater v. Eighth Court of Appeals, 802 S.W.2d 241 (Tex. Crim. App. 1991)(out-of-time appeal from final felony
conviction may be sought by filing a writ of habeas corpus pursuant to article 11.07 of the Texas Code of Criminal
Procedure).  No response has been filed to the show cause order and no notice of appeal has been filed in this matter.  This
appeal is therefore DISMISSED for lack of jurisdiction.


       PER CURIAM
DO NOT PUBLISH